Sutton, J.,
dissenting. It appears from the record that the messenger-boy for the defendant telegraph company furnished his own bicycle in delivering messages for the company; that he had been relieved from duty to go and have his bicycle repaired, it being his obligation to have such repairs made at his own expense, and that he had gone to a bicycle shop where he traded his bicycle for another, and was on his way back to the company’s office when the alleged accident occurred; and that 'he was on his own mission, and not in the prosecution of his master’s business. The evidence in this respect is undisputed. Under the evidence and the principles laid down in the Code, § 105-108, and the decisions of this court in Selman v. Wallace, 45 Ga. App. 688 (supra), and Dawson Chevrolet Co. v. Ford, 47 Ga. App. 312 (170 S. E. 306), and cit., I am of the opinion that the court properly directed the verdict for the defendant.